Case 19-23313 Doc 1

Fill in this information to identify your case:

 

District of Maryland

Case number (if known):

  

@

Official Form 101

| United States Bankruptcy Court for the:

Chapter 7

C) Chapter 11
C] Chapter 12
C2 Chapter 13

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are filing under:

Filed 10/04/19 Page 1 of 54

Check if this is an
amended filing

 

12/17

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

4. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
Tyeshia

First name First name

Kimberly-Nicole

Middle name Middie name

Harper

Last name Last name

Suffix (Sr, Jr. HH, Uh)

Suffix (Sr., Jr, 1, i)

 

2. All other names you
have used in the last 8

 

 

 

 

 

 

 

 

(ITIN)

Official Form 101

First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - x - _9 3 OS FOR
number or federal OR OR
Individual Taxpayer 9
Identification number XX — XX = 9x - x -

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 1
Case 19-23313 Doc1 Filed 10/04/19 Page 2 of 54

Tyeshia Kimberly Nicole Harper

Firat Name Middie Name Last Name

Debtor 1 Case number (if known),

 

 

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

a | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(J 1 have not used any business names or EINs.

 

Business name

Business name

 

 

Business name Business name
EN EN
iN TTT ENT

s. Where you live If Debtor 2 lives at a different address:
2064 Kennedy Ave.

 

Number Street

Number Street

 

 

 

 

Baltimore MD 21218

City State ZIP Gode City State ZIP Code
Baltimore City

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it In here. Note that the court will send
any notices to this mailing address.

 

Number Street

Number Street

 

 

 

 

 

 

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

 

 

 

 

 

this district to file for
bankruptcy 4 Over the last 180 days before filing this petition, () Over the last 180 days before filing this petition,
| have lived in this district longer than in any | have lived in this district longer than in any
other district. other district.
J] i have another reason. Explain. C) 1 have another reason. Explain.
i (See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 2

 

 
Debtor 4

First Name

Case 19-23313 Doc 1

Tyeshia Kimberly Nicole Harper

Middle Name

Filed 10/04/19 Page 3 of 54

Case number (if known),
Last Name

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Wd Chapter 7

(] Chapter 11
C) Chapter 12
() Chapter 13

 

How you will pay the fee

(4 | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

() i need to pay the fee in installments. if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

(J | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for W No
bankruptcy within the
last 8 years? L] Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
io. Are any bankruptcy W No
cases pending or being
filed by a spouse who is C) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM /DD/YYYY
11. Do you rent your Wi No. Gototine 12.
residence? (} Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

LJ No. Go to line 12.

(J Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-23313 Doc1 Filed 10/04/19 Page 4 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper Case number (if known),

First Name Middle Name Last Name

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor (Q No. Goto Part 4.
of any full- or part-time
business? () Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

ion, nership, or
a orporatio partnership, o Number Siroet

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Gade

Check the appropriate box to describe your business:

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
(J Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
UJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? wi
No. | not fili inder Chapter 11.
For a definition of smailf Oa netinng ender rapier
business debtor, see C] No. 1 am filing under Chapter 14, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

CG) Yes. 1am filing under Chapter 11 and | am a smail business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhaveany UZ) no
property that poses or is
alleged to pose a threat Cd Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor 4

First Name

Middle Name

Case 19-23313 Doc 1

Last Name

Filed 10/04/19 Page 5 of 54

Case number (if known),

aa Explain Your Efforts to Receive a Briefing About Credit Counseling

 

16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Wd I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

UL] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(} | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

J 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

t) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

(] Active duty. | am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LJ 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

L) 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
stilt receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. f you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

i] Incapacity. 1 have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

( Disabitity. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

CJ Active duty. | am currently on active military

duty in a military combat zone.

\f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
Case 19-23313 Doc 1

Debtor 1 Tvyeshia Kimberly Nicole Harper

First Name Middle Name

‘lade Answer These Questions for Reporting Purposes

Last Name

Filed 10/04/19 Page 6 of 54

Case number (if known)

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debits that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LJ No. Go to line 16c.
() Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 77

Do you estimate that after
any exempt property is

C2 No. | am not filing under Chapter 7. Go to line 18.

Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Wi No
administrative expenses
are paid that funds will be C1 ves
available for distribution
to unsecured creditors?
18. How many creditors do J 1-49 ( 1,000-5,000 (J 25,001-50,000
you estimate that you Cl 50-99 (2) 5,001-10,000 ( 50,001-100,000
owe? C) 100-199 LJ 10,001-25,000 (2 More than 100,000
CL] 200-999
19. How much do you {@ $0-$50,000 () $1,000,001-$10 million L) $500,000,001-$1 billion
estimate your assets to =) $50,001-$100,000 [) $10,000,001-$50 million (J $1,000,000,001-$10 billion
be worth? C) $100,001-$500,000 C2) $50,000,001-$100 million

(LJ $500,001-$1 million

L) $100,000,001-$500 million

C3 $10,000,000,001-$50 billion
{J More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

‘-lwe Sign Below

For you

$0-$50,000

(J $50,001-$100,000
{2 $100,001-$500,000
(J $500,001-$1 million

() $1,000,001-$10 million

LL] $10,000,001-$50 million
C] $50,000,001-$100 million
CJ $100,000,001-$500 million

CD $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
C) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

{f no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

1 request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

 

$§

 

Sigfature of Debtor 1

Executed on }0 C/ L014

 

t ptcy case can result in fing

 
  

  
 
 

 

MM / DD /YYYY

Executed on
MM / DD /YYYY

Signature of Debtor 2

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 6

 
Case 19-23313 Doc1 Filed 10/04/19 Page7 of 54

 

 

 

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (itknown

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, of you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of ail your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LI No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

OC) No

A Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
(J No

i Yes. Name of Person Valli Lampkin
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that { understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney)may cause me to lose my rights or property if I do not properly handle the case.

| N x

Signatuye off Debtor 1 ‘ Signature of Debtor 2
\ fox t fe y\
Date lt yo) [20/9 Date
MM/DD /YYYY MM/ DD /YYYY

   
        

 

 

 

 

 

 

 

Contact phone (41 0) 892-0006 Contact phone
Cell phone Cell phone
Email address harperty88@gmail.com Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-23313 Doc1 Filed 10/04/19 Page 8 of 54

Fillin this information to identify your case:

Debtor 4 Tyeshia Kimberly Nicole Harper

First Name Middle Name

 

Debtor 2
(Spouse; if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number

 

 

(if known) amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 1215

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. !f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your assots
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B...........c.ccccccccccscssscsssccsssnscesecseacscatsvsnsvacessessessusssacsuseacscacaeseecsnseasessceese $ ___0.00.

1b. Copy line 62, Total personal property, from Schedule A/B oo... ceccsseccscscscscucsesceseccesecsessessescssesscsessssusresassesssstesscessssene $ 3,807.67
1c. Copy line 63, Total of all property on Schedule A/B .o.ceccccccscccssssssssessssssscsescecsessesescssscacsescssssrsvessssuesesesssseceescecevevsvasevanavece $ 3,807.67
a Summarize Your Liabilities

Your liabilities

i Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ -
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) $ 0.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EF ..0.......eccccessscessessssssssssesseae

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F oo... ccceccscscessssessseseene + 5 40,131.21

 

 

 

 

 

Your total liabilities | $40,131.21
Summarize Your Income and Expenses
4, Schedule |: Your income (Official Form 106!) 1243.77
Copy your combined monthly income from line 12 of Schedule 1 o..........ccccceccsesessssssssesscssseesscesssessesessesaesesacsesseasecscavesentenees $_
_ §. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J .......-..cscscecseesssssssessesssesssesseessecsuccosssuessuvssssvesueseussseesavensvenseseeeneess $ ___ 1,583.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
Case 19-23313 Doc1 Filed 10/04/19 Page 9 of 54

Debtor 1 Tyeshia_ Kimberly Nicole Harper Case number (known)

 

First Name Middle Name Last Name

Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

(C) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Ww Yes

 

7. What kind of debt do you have?

ai Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1,838.58

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s___ Ci.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) s__17,370.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. 5 17,370.00

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Case 19-23313 Doc1 Filed 10/04/19

Fill in this information to identify your case and this filing:

Tyeshia Kimberly Nicole Harper

First Name Middle Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name

United States Bankruptcy Court for the: District of Maryland

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 10 of 54

FILED
OCT - 42019

.S. BANKRUPTCY COURT
‘DISTRICT OF MARYLAND

JIMORE
BAL (2 Check if this is an

amended filing

12/15

 

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. tf more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

wi No. Go to Part 2.
Cd Yes. Where is the property?
What is the property? Check all that apply.
CJ Single-famity home
‘ Street address, if available, or other description u Duplex or multi-unit building
(J Condominium or cooperative

CJ Manufactured or mobile home
CJ tand

CJ investment property

CJ Timeshare

L] other

 

 

 

City State ZIP Code

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

J Debtor 1 only
County Debtor 2 only
C) Debtor 1 and Debtor 2 only
(J At least one of the debtors and another

 

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What Is the property? Check all that apply.
| Single-family home

@ Street address, if available, or other description u Duplex or multi-unit building
CJ Condominium or cooperative

C] Manufactured or mobile home

C) tand

CJ) investment property

CJ Timeshare

other

 

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

J Debtor 1 only
County C) Debtor 2 only
( Debtor 4 and Debtor 2 only
(C) At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1

 
Case 19-23313 Doc 1

Debtor 1

Tyeshia Kimberly Nicole Harper

 

First Name Middle Name Last Name

1.3.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ..................:ccccsccceccssesrcessseecescensentsesessenscsesssaeeuneeseersesess »>

Describe Your Vehicles

What is the property? Check all that apply.
LI Single-family home

Q Duplex or multi-unit building

LW Condominium or cooperative

YY Manufactured or mobile home

(J Land

(2 Investment property

U) Timeshare

(J other

 

Who has an interest in the property? Check one.

C2 Debtor 1 only

© Debtor 2 only

CI Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

Case number (f known),

Filed 10/04/19 Page 11 of 54

Do not deduct secured claims or exemptions. Put
the amount of any secured ciaims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CJ check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

) No

Wd Yes

31. Make: Honda
Model: Odyssey LX
Year: 2001
Approximate mileage: 175,000

Other information:

 

 

 

 

lf you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

 

Who has an interest in the property? Check one.

Al debtor 1 only

Cl Debtor 2 only

C) Debtor 1 and Debtor 2 only

{J At least one of the debtors and another

(J Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

CJ Debtor 2 only

(J Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

Q] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 1,696.00 ¢ 1,696.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Case 19-23313 Doc 1

Debtor’  Tyeshia Kimberly Nicole Harper

 

First Name Middie Name
3.3, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

C} Debtor 1 only

(J Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

(4) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 only

LQ Debtor 2 only

C) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Case number (if known),

Filed 10/04/19 Page 12 of 54

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
C) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

4.2. Make:
Model:
Year:
Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one.
CI) pebtor 4 only

CJ debtor 2 onty

(2 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(al Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
I better 1 only

LJ Debtor 2 only

(} Debtor 1 and Debtor 2 only

LL] At least one of the debtors and another

CJ Check if this is community property (see
instructions)

you have attached for Part 2. Write that number here ..................0.......

Official Form 106A/B

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

1,696.00

page 3

 
Case 19-23313 Doc1 Filed 10/04/19 Page 13 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper Case number (known)
First Name Middie Name Last Name

 

Describe Your Personal and Household items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Current value of the
Do you own or have any fegal or equitable interest in any of the following items? bortien you pb
Do not deduct secured claims
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
YW No
CQ Yes. Describe......... $ 0.00
|
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C) No
2 Yes. Describe.......... $ 0.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
A No
CI Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
i No
Cl Yes. Describe.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No
C) Yes. Describe.......... $ 0.00
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
(No
Yes. Describe........... Personal $ 50.00
12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
fa Ne 1.00
Ad Yes. Describe.......... Costume § :
13. Non-farm animals
Examples: Dogs, cats, birds, horses
W No
(J Yes. Describe.......... $ 0.00
14. Any other personal and household items you did not already list, including any health aids you did not list
0 No
CJ Yes. Give specific $ 0.00
information. ............. re
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 51.00

for Part 3. Write that number here oes ccccsecsconssessessessossssstssssscassuasvecssucnsansesussssuaresssssssssavessestisessseesseenssiestaseseesteseees

Official Form 106A/B Schedule A/B: Property

 

 

 

 

page 4
Case 19-23313 Doc 1

Debtori  Lyeshia Kimberly Nicole Harper

 

First Name Middle Name Last Name

Describe Your Financial Assets

Case number (known),

Filed 10/04/19 Page 14 of 54

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
ft) No
wu VOS oooceccccscccccssscccssscessrscsesssssesavsreesavacsvsesasensassnsusenesssssesaserasavasesssayauessssvssavavecacaesersasenserenenee CASH: cooccccccccccccesceesee $ 5.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
No
WD Yes occ Institution name:
17.1. Checking account: Bank of America $ 0.00
17.2. Checking account: $
17.3. Savings account: Bank of America $ 0.00
17.4, Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No

i Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

u No Name of entity:
Q) Yes. Give specific

% of ownership:

 

information about

 

0% »
0%
0% x

 

Official Form 106A/B

Schedule A/B: Property

page 5
Case 19-23313 Doc 1

Debtor 1 Tyeshia Kimberly Nicole Harper

 

Filed 10/04/19 Page 15 of 54

Case number (f known),

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a No
Q Yes. Give specific issuer name:
information about
HREM. cece $
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
OQ) No
Wi Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: 403(b)1 7 $ 383.53
Pension plan: $
IRA: $
Retirement account: $.
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
V No
ee institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
J No
CD Yes oo ccsssecsssssne Issuer name and description:
$
$
$
Official Form 106A/B Schedule A/B: Property page 6
Case 19-23313 Doc 1

Debtor 1

Tyeshia Kimberly Nicole Harper

 

First Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

Middle Name

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

a No
i

Filed 10/04/19 Page 16 of 54

Case number (if known),

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit
W No

 

LJ Yes. Give specific
information about them....

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Wi No

 

Cl] Yes. Give specific
information about them...

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

 

CJ Yes. Give specific
information about them....

 

 

 

Money or property owed to you?

28, Tax refunds owed to you

Wi No

CQ) Yes. Give specific information

about them, including whether
you already filed the returns
and the tax years. ..........cccc08

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

( Yes. Give specific information

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

 

 

2018 Taxes filed

Federal:
State:

Local:

 

 

 

 

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

 

 

Social Security benefits; unpaid loans you made to someone else

Wi No

U Yes. Give specific information

Official Form 106A/B

A

 

 

 

 

Schedule A/B: Property

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

0.00
0.00
0.00

AAP

 

hd

page 7
Case 19-23313 Doc1 Filed 10/04/19 Page 17 of 54

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (known
First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wd No

Cl Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its vatue. ...

 

 

32. Any interest In property that Is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

@ No

(J Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

W No
(J Yes. Describe each claim. cece

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No
Cl Yes. Describe each claim...

 

 

 

 

35. Any financial assets you did not already list

No
\Q Yes. Give specific information............ Garnished Wages $ 1,672.14 )

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Mere oo... eee cccssssesesessscccccsssssesccssssssssssstsccesssssssseceseesrensansivecseessassunsueseeersssnecssseseseanasnnesesecareeea > s____ 2,060.67

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest In any business-related property?
\ No. Go to Part 6.
UI Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38, Accounts receivable or commissions you already earned

C] No
LL] Yes. Deseribe.......

 

 

a

39, Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C2 No
UJ Yes. Describe.......

 

 

aged

 

Official Form 1064/B Schedule A/B: Property page 8
Case 19-23313 Doc1 Filed 10/04/19 Page 18 of 54

Debtor 1 Tyeshia Kimberly Nicole Har, per Case number (if known),
First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

(QJ No
( Yes. Describe.......

 

ER

 

41. Inventory
C No
C) Yes. Describe...... s

 

 

 

42. interests in partnerships or joint ventures

C} No

Ql) Yes. Describe....... Name of entity: % of ownership:

% $
%
% $

A

43. Customer lists, mailing lists, or other compilations
C) No
C] Yes. Do your lists Include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

QQ No
{J Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
OQ) No
CI Yes. Give specific

 

information. .........

 

 

 

 

aA AF FH AFH LF

 

 

48. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here oo... sce cccessssseerseeceeeeeee sesscsssseeceeceecengaceusecansssaneeseneees >

 

$ 0.00

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Qf No. Go to Part 7.
C] Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47, Farm animals

Examples: Livestock, poultry, farm-raised fish

2 No

OD Yes oo eccssseceeen

$.

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
 

Case 19-23313 Doc1 Filed 10/04/19 Page 19 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper Case number (it inown)

 

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O No
C) Yes. Give specific
information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
CJ No
i
$
50. Farm and fishing supplies, chemicals, and feed
C) No
ee :
| $
51. Any farm- and commercial fishing-related property you did not already list
OQ) No
C) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number Were occ cceccssssssesssssesescossseecsssnsusssssesusssssssavsecesssassssosnsssessnsensesanssusssssssnsessisactassssastteescssseees > ee
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
J No
C) Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number Wore oo... ccccccsccscccscsscccccsssecccsssssecccssssescssoses > s__—i0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2.000000... . sesessesensuseccsnssessceseecesseceessectuntetasinsccansesssuveessuusessusvesssussesenuceensuseessaeetsas > $ 0.00
56, Part 2: Total vehicles, line § $ 1,696.00
57. Part 3: Total personal and household items, line 15 $ 51.00
58, Part 4: Total financial assets, line 36 $ 2,060.67
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 0.00
62. Total personal property. Add lines 56 through 61. .........0.......... $ 3,807.67 Copy personal property total > +g 3,807.67
63. Total of all property on Schedule A/B. Add line 55 + lim@ 62e.cccccccccccossssssssssssssssssssssuessespossssssessessseesseeeseseseece $ 3,807.67

Official Form 106A/B Schedule AJB: Property

 

 

 

 

page 10

 

 

 

 
Case 19-23313 Doc1 Filed 10/04/19 Page 20 of 54

Fill in this information to identify your case:

Debtor 4 Tyeshia Kimberly Nicole Harper
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number (2 Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are Claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the © Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief _
deseription, © -2001Honda Odysse $1,696.00 Zs 1,696.00 MD Cts & JP 11-504(b)(5)
Line from CJ 100% of fair market value, up to
Schedule AB: 3.1 any applicable statutory limit
Brief : .
description: Clothing Sg 50.00 a ¢ 50.00 MD Cts & JP 11-504(b)(4)
i 100% of fair market value, up to
Sanedule AB: 11 any applicable statutory limit
Brief
description;  ~ewelry $.1.00 Ws 1.00 MD Cts & JP 11-504(b)(4)
Line from (2 100% of fair market vatue, up to
Schedule A/B: 12... any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Cd No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2.
Debtor 4 Tyeshia Kimberly Nicole Harper Case number ¢finown)

Case 19-23313 Doc1 Filed 10/04/19 Page 21 of 54

 

First Name

 

Middie Name Last Name

iis! Additional Page

 

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the value from Check only one box for each exemption

 

 

 

 

Schedule A/B
Cash $ 5.00 ws 5.00 MD Cts & JP 11-504(b)(5)
16 () 100% of fair market value, up to
neem any applicable statutory limit
Retirement Account 383.53 Ws___ 383.53 MD Cts & JP 11-504(h)(1)
24 bd 100% of fair market value, up to

Garmished Wages
35

 

any applicable statutory limit

 

$ 1,672.14 fs 1,672.14 MD Cts & JP 11-504(b)(5)

L) 100% of fair market value, up to
any applicable statutory limit

 

 

$ Os

C] 100% of fair market value, up to
any applicable statutory limit

 

$ L$

C) 100% of fair market vatue, up to
any applicable statutory limit

 

$ Os

CJ 100% of fair market value, up to
any applicable statutory limit

 

$ Os

CJ 100% of fair market value, up to
any applicable statutory limit

 

$ Os

CI 100% of fair market value, up to
any applicable statutory limit

 

$ Lis

C] 100% of fair market value, up to
any applicabie statutory limit

 

$ Os

CL) 100% of fair market value, up to
any applicable statutory limit

 

$ Us

(2 100% of fair market value, up to
any applicable statutory limit

 

$ Os

tol 100% of fair market value, up to
any applicable statutory limit

 

Schedule C: The Property You Claim as Exempt page 2 of 2.
Case 19-23313 Doc 1

Fillin this information to identify your case:

Tyeshia

First Name

Kimberly Nicole

Middie Name

Harper

Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

 

Official Form 106D

 

Filed 10/04/19

Page 22 of 54

UJ Check if this is an

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill It out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

QJ Yes. Fill in all of the information below.

in List All Secured Claims

amended filing

12/16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A” Column B - -Column'C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim. Value of collateral - Unsecured”
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. (6 not déduct the that supports this. portion ©
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral: claim fany
[2.4] Describe the property that secures the claim: $. $ $.
Creditor’s Name
Number Street
As of the date you file, the claim is: Check ail that apply.
a Contingent
C2 Untiquidated
City State ZIP Code WW Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
Q Debtor 1 only C) An agreement you made (such as mortgage or secured i
O Debtor 2 only car loan) |
{) Debtor 1 and Debtor 2 only CD Statutory lien (such as tax lien, mechanic's lien)
CI Atleast one of the debtors and another CJ Judgment lien from a lawsuit
(3 Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
2.2 Describe the property that secures the claim: $. $, $.
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Cl Untiquigated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check ali that apply.
QO) Debtor 4 only (J An agreement you made (such as mortgage or secured
( debtor 2 only car loan)
@ Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
C2 Atleast one of the debtors and another 1 Judgment tien from a lawsuit
CJ other (including a right to offset)
C) Check if this ciaim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: b___0.00

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1of1__

 
Case 19-23313 Doc1 Filed 10/04/19

Fill in this information to identify your case:

 

Debtor?  Tyeshia Kimberly Nicole Harper

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

 

 

 

 

Page 23 of 54

CQ) Check if this is an

(If known) amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
Wl No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ Debtor 1 only

C) Debtor 2 only

() Debtor 4 and Debtor 2 only

Cl Atteast one of the debtors and another

Q) Check if this claim is for a community debt

Type of PRIORITY unsecured claim:
) Domestic support obligations

 

 

: ) Yes.
2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For |
: each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds.a particular claim, list the other creditors in Part 3.
(For an expianation of each type of claim, see the instructions for this form in the instruction booklet.)
Total claim’ Priority. Nonpriority.
amount. -amount
2.4
Last 4 digits ofaccountnumber tsi $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City Stato ZIP Code C1 Contingent
1 Uniiquidated
Who incurred the debt? Check one. oO Disputed
UD debtor 1 only
2} Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO Domestic support obligations
At least one of the debtors and another © Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
(Q No QC) other. Specify
Q Yes
2.2 Last 4 digits of accountnumber_ = = gg $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Y Contingent
City State ZIP Code (2 unliquidated
Who incurred the debt? Check one. C1 Disputed

(J Taxes and certain other debts you owe the government
Q) claims for death or personal injury while you were

 

intoxicated
Is the claim subject to offset? OC) other. Specify
0 No
Q Yes

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 8.
Case 19-23313 Doc 1

Debtor 4 Tyeshia Kimberly Nicole Harper

 

First Name Middle Name Last Name

aa List Ail of Your NONPRIORITY Unsecured Claims

Filed 10/04/19 Page 24 of 54

Case number (if known)

 

3. Do any creditors have nonpriority unsecured claims against you?

(C) No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
ks | Oak Hill Townhouse Last 4 digits ofaccountnumber_ 5,000.00
Nonpriority Creditors Name $e.
2821 Matthew Street When was the debt incurred?
Number Street
Baltimore MD 21218
: City State ZIP Code As of the date you file, the claim is: Check all that apply.
l Q Contingent
Who incurred the debt? Check one. Q uniiquidated
VA Debtor 4 only OQ) pisputea
CQ) Debtor 2 onty
: CJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another (] Student loans
CQ Check if this claim is for a community debt O Obligations arising out of a separation agreement or divorce
; that you did not report as priority claims
Is the claim subject to offset? {] Debts to pension or profit-sharing plans, and other similar debts
Zi no W@ other. Specity_Rental/Leasing
: C1 Yes
ho | Maryland Management Co Last 4 digits of account number s___1,013.00_
: Nonpriority Creditor’s Name When was the debt incurred? 02/11/2016
2613 Cabober Drive
Number Street
Hanover MD 21076 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code OQ contingent
Who incurred the debt? Check one. J Unliquidated
i bebtor + only C) Dispute
C) Debtor 2 only
Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Atleast one of the debtors and another student loans
Q . . Q Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? C2 Debts to pension or profit-sharing plans, and other similar debts
© No W other. Specity_Rental/Leasing
: QO] Yes
.3 :
Regional Management Inc. Last 4 digits of accountnumber 2 400.52
Nonpriority Creditors Name $e
When was the debt incurred? _10/25/2018
11 E Fayette Street
Number Street
Baltimore MD 21202 . ar
Giy Sisto SIP Code As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

VU Debtor 1 only

CJ Debtor 2 only

O) Debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

(2) Check if this claim is for a community debt

Is the claim subject to offset?

VW No
QO) ves

 

 

 

Q Contingent
O Uniiquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

C Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
O) debts to pension or profit-sharing plans, and other similar debts

M Other. Specity_Rental/Leasing

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page2_of 8 __
Debtor 4

Case 19-23313 Doc 1
Tyeshia Kimberly Nicole Harper

Filed 10/04/19 Page 25 of 54

Case number (it known),

 

First Name Middle Name Last Name

ron a | Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

 

 

 

 

 

 

 

 

‘Total claim _

 

 

 

 

 

 

 

 

 

 

 

 

"After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.
4.4 i Last 4 digits of t be
Credit One Bank St 4 digits of account number _____ s__537.93
Nonpriority Creditors Name
he debt i 08/19/2016
P. O. Box 98872 When was the debt incurred?
Number Street
file, the claim is: ll ly.
Las Vegas NV 89193 As of the date you file, the claim is: Check all that apply
City State ZIP Code QO) Contingent
O) unliquidated
Who incurred the debt? Check one. Q Disputed
YU Debtor 1 only
CD} Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 student loans
At least one of the debtors and another U) Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt on did not report as priority claims -
Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? a other. Specify_ Credit Card
() No
Yes
4.5] igi 9 6 0 5 2,209.00 |
Department of Education / Nelnet Laat 4 digits of account number 2. 0 0 9 s_2,209.00
Nonpriority Creditors Name i
When was the debt incurred? 93/03/2011 :
P. O. Box 82561 TT :
Number Street |
. As of th file, th is: Check all that . :
Lincoln NE 68501 8 of the date you file, the claim is: Check all that apply
City State ZIP Code Q) Contingent
C] Unliquidated
Who incurred the debt? Check one. OQ pisputea
@ Debtor 1 oniy
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only student joans
Atleast one of the debtors and another J Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims _
O debts to pension or profit-sharing plans, and other similar debts
's the claim subject to offset? QO other Specify
af No
Q Yes :
4.6 970 s_ 4,955.00
Department of Education / Nelnet Last 4 digits of account number 9° _7 0 _5_
Nonpririty Creditor’s Name
When was the debt incurred? 93/03/2011
P. O. Box 82561 OO
Ni tre
Lincoln Street NE 68501 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CQ) Contingent

C) Yes

Official Form 106E/F

 

Who incurred the debt? Check one.

| Debtor 1 only

Ql Debtor 2 only

D) Debtor 1 and Debtor 2 only

(C) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Wi no

O) unliquidated
CI Disputed

Type of NONPRIORITY unsecured claim:

() student ioans

Q} Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CT] Debts to pension or profit-sharing plans, and other similar debts

C) other. Specify,

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page3_of 8 __
Debtor 4

 

 

 

 

 

Case 19-23313 Doc 1

Tyeshia Kimberly Nicole Harper

 

First Name Middle Name Last Name

Filed 10/04/19 Page 26 of 54

Case number (it known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

WV Debtor 1 only

(2 debtor 2 only

O] Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

Q Check if this claim is for a community debt

Is the claim subject to offset?

W No

CI Yes

Official Form 106E/F

 

Q) unliquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

Q) student toans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts

() other. Specify,

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim
4.7 ‘ ‘ ; Last 4 digits of account number
Nationwide Recovery Service 9 _-— $___ 75.00.
Nonpriority Creditor's Name
545 W. Inman Street When was the debt incurred? 91/14/2019
Number Street :
ile, faim is: Chi t . :
Cleveland ™ 37311 As of the date you file, the claim is: Check ail that apply
oly State ZIP Code OQ) Contingent
. O unliquidated |
Who incurred the debt? Check one. C2 Disputed :
VF Debtor 4 only
C Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 4 and Debtor 2 only O) Student loans
At least one of the debtors and another {J Obligations arising out of a separation agreement or divorce that
OQ) Check if this claim is for a community debt you did not report as priority claims —
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specify Medical-Kaiser Permanente
mf No
C) ves
+8] , 5507 3,500.00
"Department of Education / Neinet Last 4 digits of account number 9 9 Of s_3,500.00
Nonpriority Creditor’s Name :
When was the debt incurred? 99/19/2018
P. O. Box 82561 a
' Numbei $s
| Lincoln treet NE 68501 As of the date you file, the claim is: Check all that apply.
i City State ZIP Code (J Contingent
; Q) unliquidated
Who incurred the debt? Check one. Q) bisputed
vf Debtor 4 only
OQ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O] Check if this claim is for a community debt you did not report a8 priority claims a
O Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? C1 other. Specify
a No
U ves :
i4.9| 07 s_3,636.00.
Department of Education / Neinet Last 4 digits of account number _5 6 0 _7_
Nonpriority Creditor’s Name i
When was the debt incurred? 99/19/2018 :
P. O. Box 82561
Linonin Street NE 68501 As of the date you file, the claim is: Check all that apply.
City State ZIP Code CQ Contingent

page4 of 8_
Debtor 1

Case 19-23313 Doc 1

Tyeshia Kimberly Nicole Harper

 

First Name Middle Name Last Name

Filed 10/04/19 Page 27 of 54

Case number (if known)

a Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

‘Total.claim

 

 

 

 

 

 

 

 

 

 

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

10 ‘ Last 4 digits of account number 2 9 O 7 |
Department of Education / Nelnet 9 £4 s_1,361.00
Nonpriority Creditor’s Name 03/29, 2019 :

he he debt i d?
P. O. Box 82561 When was t lebt incurre
Number Street
: ile, im is: Check ail that apply.
Lincoln NE 68501 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code LJ Contingent
() unliquidated
Who incurred the debt? Check one. C2 Disputed
VW Debtor 1 only
CT Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 4 and Debtor 2 only C) student loans
C) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C2) Check if this claim is for a community debt you did not report as priority claims :
CJ Debts to pension or profit-sharing plans, and other similar debts |
Is the claim subject to offset? C2 other. Specify :
| No :
QO Yes i
i | igi 3007 1,709.00
Department of Education / Nelnet Last 4 digits of account number 9 J Of $ 00.
Nonpriority Creditors Name :
When was the debt incurred? 99/19/2018
P. O. Box 82561
Number Street As of the date you file, the claim is: Check ail that appl
Lincoin NE 68501 yous: pe.
City State ZIP Code C2 Contingent
: O) Unliquidated
Who incurred the debt? Check one. QO Disputed
: a Debtor 1 only
: CJ Debtor 2 onty Type of NONPRIORITY unsecured claim:
: 4 Debtor 1 and Debtor 2 only C) Student loans
i At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
: Q) Check if this claim is for a community debt you did not report as priority claims
; C) Debts to pension or profit-sharing plans, and other similar debts
i Is the claim subject to offset? C) other. Specify
i a No
OQ Yes )
l12 | 5 7,834.76
i Credit Acceptance Corp. Last 4 digits of accountnumber_
Nonpriority Creditors Name
When was the debt incurred? 92/23/2017
P. O. Box 5070 en eorsneur ————
Number Street
As of date file, laim is: Check it ly.
Southfield MI 48086 $s of the date you file, the claim is: C! all that apply.
City State ZIP Code Q Contingent

Official Form 106E/F

Who incurred the debt? Check one.

V Debtor 1 only

(J Debtor 2 only

O Debtor 1 and Debtor 2 only

Atleast one of the debtors and another

CQ Check if this claim is for a community debt

Is the claim subject to offset?

CJ No

a Yes

 

QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C} debts to pension or profit-sharing plans, and other similar debts

W other. specify_ Automobile

 

Schedule E/F: Creditors Who Have Unsecured Claims

page of 8 _
 

Case 19-23313 Doc 1

Debtor 4 Tyeshia_Kimberly-Nicole Harper

Filed 10/04/19 Page 28 of 54

Case number (if known)

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
13 : Last 4 digits of account number
Snap Finance 9 -—— s_2,500.00.
Nonpriority Creditor's Name :
When was the debt incurred?
P. O. Box 26561
Number Street
. A he dat file, the claim is: Check all that .
Salt Lake City UT 84126 S of the date you file, the claim is: Check all that apply
City State ZIP Code Q Contingent i
CQ) Untiquidated
Who incurred the debt? Check one. Q pisputed
VW Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C) Student ioans
At least one of the debtors and another (Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims |
O bebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify
wf No
C) ves
14 0.0 :
Progressive Leasing Last 4 digits of account number $_3,400.
Nonpriority Creditors Name :
: When was the debt incurred? i
256 W. Data Drive
: Number Street :
i As of the date you file, the claim is: Check all that . :
| Draper UT 84020 y 1S: Check all that apply
| City State ZIP Code (2 contingent :
: ; (J Unliquidated
Who incurred the debt? Check one. C2 disputed
: vf Debtor 1 only
| (2 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Cl) Check if this claim is for a community debt you did not report as Priority claims __,
OD) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other. specify
| No
QO) Yes
as $
Last 4 digits ofaccountnumber
Nonpriority Creditors Name
When was the debt incurred?
Number Street
um As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent

Who incurred the debt? Check one.

C) debtor 1 only

O) debtor 2 only

2 Debtor 1 and Debtor 2 only

C2 Atieast one of the debtors and another

Q Check if this claim is for a community debt

Is the claim subject to offset?

O no
CO) Yes

Q) unliquidated
(J Disputed

Type of NONPRIORITY unsecured claim:

QC) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C3 Debts to pension or profit-sharing plans, and other similar debts

QC other. Specify,

 

Official Form 106E/F

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page6_of 8__
Case 19-23313 Doc1 Filed 10/04/19 Page 29 of 54

Debtor1  Tyeshia Kimberly Nicole Harper Case number (#inown)
First Name Middle Name Last Name

 

List Others to Be Notified About a Debt That You Already Listed

 

_ Use this page only if you have others to be notified about your bankruptcy, for a debt that you already Ilsted in Parts 1 or 2. For

example, if a collection agency is trying

to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

JRL & Associates On which entry in Part 1 or Part 2 did you list the original creditor?

Name

3600 St Johns Lane #D Line 4.3 of (Check one): () Part 1: Creditors with Priority Unsecured Claims

Number Street J Part 2: Creditors with Nonpriority Unsecured Claims
. . igi

Ellicott City MD 21042 Last 4 digits of accountnumber

City State ZIP Code

Midland Funding LLC On which entry in Part 1 or Part 2 did you list the original creditor?

Name

320 East Big Beaver Rd #300

Line 4.4 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims

 

Number Street

WM Part 2: Creditors with Nonpriority Unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claims
Troy MI 48083 Last 4 digits of accountnumber_
City State ZIP Code
Lyons, Doughty & Veldhuis On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P. O. Box 1269 Line 4.5 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street W@W Part 2: Creditors with Nonpriority Unsecured
Claims
Mt. Laurel NJ 08054 Last 4 digits of accountnumber_
City j State ZIP Code .
Peroutka & Peroutka On which entry in Part 1 or Part 2 did you list the original creditor?
Name
8028 Ritchie Highway, Suite 300 Line 4.12 of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims
Pasadena MD___21122 Last 4 digits of accountnumber_—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): © Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
City State ZIP Code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street . . .
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
FIP Gode Last 4 digits of accountnumber

City State

 

Official Form 106E/F

 

 

Schedule E/F: Creditors Who Have Unsecured Claims page’ _ of 8
Case 19-23313 Doc1 Filed 10/04/19 Page 30 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper

Add the Amounts for Each Type of Unsecured Claim

 

First Name Middle Name Last Name

Case number (if known),

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

| Total claims
from Part 1

- Total claims
_ from Part 2

Official Form 106E/F

6a. Domestic support obligations

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add ail other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
simiiar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

 

 

 

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

6j.

 

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 17,370.00
$ 0.00
$ 0.00
+5 22,761.21
$ 40,131.21

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page8_of 8 _
Case 19-23313 Doc1 Filed 10/04/19 Page 31 of 54

Fillin this information to identify your case:

Debtor Tyeshia Kimberly Nicole

First Name Middle Name

 

Debtor 2
(Spouse if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case numbe: : so
(known) LJ Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
() No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
A Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

| T-Mobile Cell phone

Name

 

 

Number Street

 

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code
2.3:

 

Name

 

Number Street

 

ity State ZIP Code
24

 

Name

 

Number Street

 

City State __ZIP Gode
25

" Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of 1
 

Case 19-23313 Doc1 Filed 10/04/19 Page 32 of 54

Fill in this information to identify your case:

Debtor 4 Tyeshia Kimberly Nicole

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number
{If known)

 

C) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12415

Codebtors are people or entities who are also liabie for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsibie for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

» 4. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

VU No
LI ves

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
: Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No. Go to tine 3.

Cl) Yes. Did your spouse, former spouse, or legal equivaient live with you at the time?

Cl No

CD Yes. in which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or jegal equivalent

 

: Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor If your spouse is filing with you. List the person
shown In line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Officiat Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
< () Schedule D, line
ame
QO) Schedule E/F, line
Number Street (2) Schedule G, line
HRY cosmetic ttm _State ZIP Code
3.2
5 U2 Schedule D, line
Jame
Schedule E/F, fine
Number Street UL) Schedule G, line
City cect netic SHS nen nent Code
3.3
5 C) Schedule D, line
ame
OQ Schedule E/F, line
Number Street Q Schedule G, line
a — State ZIP Code

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of 1_
Case 19-23313

Fillin this information to identify your case:

Doc 1

 

Filed 10/04/19

Page 33 of 54

 

Debtor 4 Tyeshia Kimberly Nicole Harper

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the: District of Maryland

Case number

Last Name

 

(If known)

Check if this is:
(J An amended filing

 

Official Form 106]
Schedule I: Your Income

QA supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY
1216

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse Is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

1. Filtin your employment
' information.

if you have more than one job,
attach a separate page with
information about additional
employers.

Employment status

Include part-time, seasonal, or
self-employed work.

Occupation may include student OccuPation
or homernaker, if it applies.

Employer's name

Employer's address

How long employed there?

 

Debtor 1 Debtor 2 or non-filing spouse
i Employed C) Employed
LJ Not employed L] Not employed
Housekeeper

 

University of Maryland Medical

 

22 S. Greene Street /

 

 

 

 

Number Street Number Street

Center

Baltimore MD 21201

City State ZIP Code City State ZIP Code
1 year 1 year

 

Give Detaiis About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separaied.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2.

_ 3. Estimate and list monthly overtime pay.

4. Calculate gross income. Add line 2 + line 3.

Official Form 1061

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
¢_ 1,566.18 $
3. + § 39.40 +¢
4.{ ¢ 1,605.58 $

Schedule |: Your income

 

 

 

 

 

page 1
Case 19-23313 Doc1 Filed 10/04/19 Page 34 of 54

Tyeshia Kimberly Nicole Harper

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (#iown)
First Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
fen-filing spouse
Copy Hine 4 Mere... eee ccccccccccssessesseecsecsstesscssecsseesssesesssecsseesvessenssssseessceaneesses >4. $1,605.58 $
_ 5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 258.57 $
5b. Mandatory contributions for retirement plans 5b. $ 48,17 $
Sc. Voluntary contributions for retirement plans fe. = § 0.00 $
5d. Required repayments of retirement fund loans 5d. S. 0.00 $
5e. Insurance 5e.  § 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $
5g. Union dues 5g. § 0.00 $
5h. Other deductions. Specify: Garnishment Sh. + 288.07 +3
_ 6. Add the payroll deductions. Add fines 5a + 5b+ 5c+5d+S5e+5f+5g+5h. 6. § 594.81 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $1,010.77 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. or
8b. Interest and dividends 8b. §¢ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $
settlement, and property settlement. 8c. el
8d. Unemployment compensation 8d. §$ 0.00 $
8e. Social Security 8e. § 0,00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Food Stamps sf. $233.00. $
8g. Pension or retirement income 8g. § 0.00 $
8h. Other monthly income. Specify: 8h. + 5 0.00 +$§
_ 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.1 $ 233.00 $
10. Calculate monthly income. Add tine 7 + line 9. 7 —
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10, S—U243-77 1+] $ 0.00 s 1,243.77
11. State all other regular contributions to the expenses that you list in Schedule J.
' Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J. :
Specify, Food Stamps 11.% $ _0.00 |
_12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4.243.77
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. 1,243.7
Combined

13.Do you expect an increase or decrease within the year after you file this form?

No.

monthly income

 

LJ} Yes. Explain:

 

 

Official Form 1061 Schedule |: Your Income

page 2

 

 

 
 

Case 19-23313 Doc1 Filed 10/04/19 Page 35 of 54

Fill in this information to identify your case:

enor: Tyeshia Kimberly Nicole Harper. Check if this is:

Debtor 2 CJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
OA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of Maryland

cae smumber MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/18

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

 

a No. Go to line 2.
C) Yes. Does Debtor 2 live ina separate household?

LJ No
(J Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? CQ) No
Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent... O
Do not state the dependents’ Daughter 10 yo | ves

names.
C No

(2 Yes

J No
C) ves

L) No
O] ves

LJ No
CO Yes

 

 

 

 

 

3. Do your expenses include wi No
expenses of people other than g
___ yourself and your dependents? ‘1 Yes

 

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date uniess you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 400.00
any rent for the ground or lot. 4.
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner’, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
 

Case 19-23313 Doc1 Filed 10/04/19 Page 36 of 54

Debtor 4 Tyeshia Kimberly Nicole Harper

10.
41.

12.

13.
14,

15.

16.

17.

18.

20.

Official Form 106J

 

First Name Middie Name Last Name

Additional mortgage payments for your residence, such as home equity loans

Utilities:
6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other. Specify:

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medicai and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c¢. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 4
17b. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 106).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.
6c.

10.

41.

12.
13.

14,

15a.

15b.

15d.

16.

17a.
17b.
17.

47d.

18.

19.

20a.
20b.
20c.
20d.

20e.

Your expenses

$

Af

 

0.00

200.00
100.00

§. 200.00

AFA FF Ff HF

AA Ff w

Pn Ff &H

PrA Ff F HA

0.00
233.00
0.00
0.00
0.00
50.00

400.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

page 2
 

Case 19-23313 Doc1 Filed 10/04/19 Page 37 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper

First Name Middle Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthiy expenses from your monthly income.
The result is your monthly net income.

Case number (i imown),

21.

22a.

22b.

22c.

23a.

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

WD No.

 

+5 0.00
$ 1,583.00
$ 0.00

$ 1,583.00

 

 

 

 

$ 1,243.77
-$§ 1,583.00
$ -339.23

 

 

Clyes. | Explain here:

Official Form 106J Schedule J: Your Expenses

page 3

 

 
Case 19-23313 Doc1 Filed 10/04/19

 

Fillin this information to identify your case:

 

 

Debtor 4 Tyeshia Kimberly Nicole Harper
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

 

 

Page 38 of 54

FILED

ion
OCT. , 7214Q Check if this is an
BAY amended filing
(Gram Rr
Official Form 106Dec PREM a
Declaration About an Individual Debtor’s Schedules 128

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fil! out bankruptcy forms?

CQ) No

WI Yes. Name of person Valli Lampkin . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.

 

ignature of Debtor 1 Signature of Debtor 2

  
 
   

Date

MMH OD 1 YYYY MM/ DD / YYYY

 

FILED

OCT ~ 42055

U.S, BANKRUPTCY COUT
DISTRICT OF MARY A.D
BALTIMORE

Official Form 106Dec Declaration About an Individual Debtor's Schedules
 

Case 19-23313 Doc1 Filed 10/04/19 Page 39 of 54

Fill in this information to identify your case:

Debtor1  _lyeshia Kimberly Nicole Harper

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) fist Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number

{if known) C) Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

2) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

& No

C) Yes. List all of the places you lived in the jast 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
QJ Same as Debtor 1 {3} same as Debtor 4
From From
Number Street Number Street
To _ To
City State ZIP Code City State ZIP Code
QJ Same as Debtor 1 Q Same as Debtor 1
From From
Number Street Number Street
To —_ To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

(J) No
wf Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 1
 

Case 19-23313 Doc1 Filed 10/04/19 Page 40 of 54

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (known)
First Name Middle Name Last Name

 

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C2 No
Wl Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and = Check ali that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a pages, commissions, $ 16,533.99 Q wages, comm iasions, $
the date you filed for bankruptcy: Onuses, Ups a USES, Up!
QO Operating a business Q Operating a business
. oA Wages, commissions, ) Wages, commissions,
For last calendar year: bonuses, tips $ 25,285.00 bonuses, tips $
(January 1 to December 31,2018 __) LL] Operating a business (} Operating a business
For the calendar year before that: Q Wages, commissions, Cj Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31, wee | Operating a business 9 | Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

Off Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until Food Stamps _ roe — $e
the date you filed for bankruptcy: $
$
For last calendar year: $ $
(January 1 to December 31,2018 _)
YYYY
$
For the calendar year before that: $ $
(January 1 to December 31, )
YYYY 5
$.

 

 

Official Form 107 Statement of Financiai Affairs for Individuals Filing for Bankruptcy page 2
Case 19-23313 Doc1 Filed 10/04/19 Page 41 of 54

 

Deptor1  Tyeshia Kimberly Nicole Harper Case number (tinown)
First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

CJ No. Neither Debtor 14 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
C) No. Go to fine 7.

CJ Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as.
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
Q No. Go to line 7.

wi Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you still owe Was this payment for...
payment

$ $. (J) Mortgage
Q Car

Number Street (2 credit card

 

 

Creditors Name

 

QQ Loan repayment

 

me] Suppliers or vendors

im] Other

 

City State ZIP Code

 

 

$ $ CY mortgage
C] Car

LO credit card

Creditors Name

 

Number Street
OQ Loan repayment

 

CQ) Suppliers or vendors

 

 

 

City State ZiP Code C) other
$, $ Mortgage
Creditors Name
C) car
(J credit card

 

Number Street
QQ Loan repayment

 

Q Suppliers or vendors
CD other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 19-23313 Doc1 Filed 10/04/19 Page 42 of 54

Debtor’  Lyeshia Kimberly Nicole Harper

Case number (if known),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any genera! partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

ZH No

Cl Yes. List all payments to an insider.
Dates of Total amount Amount you still, Reason for this payment

 

 

 

 

 

payment paid owe se
insiders Name . ,
Number Street
City State ZIP Code
$ $.

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wf No

CI Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still, Reason for this payment
payment paid owe Include creditorsname

 

insider's Name $ $

 

Number Street

 

 

City State ZIP Code

 

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4

 
 

Case 19-23313 Doc1 Filed 10/04/19 Page 43 of 54

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (known)
First Name Middle Name Last Name

 

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

LJ] No
ff Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
SEE ATTACHED SHEET | 0

Case title, : ‘Court Name Pending

: C) on appeal

‘Number Street CQ) Concluded
Case number

City State ZIP Code
Casetiie_CsCCsC‘“‘“‘C:ts ‘Court Name C) Pending

CJ on appeal

‘Number Street C) Conctuded
Case number

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

la] No. Go to line 11.
| Yes. Fill in the information betow.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
; Wages
Regional Management Co 05/01/2019 g¢ 1,672.14
Creditor’s Name OU
Number Street Explain what happened
C) Property was repossessed.
CJ Property was foreclosed.
Baltimore MD 21202 —_@& Property was gamished.
‘City State ZIP Code C) Property was attached, seized, or levied.
Describe the property Date Value of the property,
$
Creditors Name
Number Street
Explain what happened

LJ Property was repossessed.

L) Property was foreclosed.

LJ Property was gamished.

Q Property was attached, seized, or levied.

 

 

City State ZIP Code

Official Form 107 Statement of Financia! Affairs for individuais Filing for Bankruptcy page 5
Case 19-23313 Doc1 Filed 10/04/19 Page 44 of 54

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (tinown)
First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

( Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name i
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX~__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wf No

J Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

CO) Yes. Fill in the details for each gift.

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
. $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person petite , the gifts
. $.
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

Case 19-23313 Doc1 Filed 10/04/19 Page 45 of 54

Debtor1  Tyeshia_ Kimberly Nicole Harper Case number (irknown)
First Name Midda Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Wf No

(J Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

 

 

 

$
Charity’s Name |

$
Number Street
City State ZiP Code

ee Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No

QQ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the floss occurred | ae oo loss lost

include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wf No

() Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid : een sinter, MBS
Number Street : $
$

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
 

Case 19-23313 Doc1 Filed 10/04/19 Page 46 of 54

 

 

 

 

 

 

Debtor 1 Tyeshia Kimberly Nicole Harper Case number (known),
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

LJ Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
_ made
Person Who Was Paid :
Number Street $
$
City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
wf No
C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

 

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

 

City State ZIP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 
Case 19-23313 Doc1 Filed 10/04/19 Page 47 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper Case number (known)
First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

a No

(I ves. Fill in the details.

Description and value of the property transferred Date transfer
_ was made

Name of trust

 

 

risen List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

a No
C) Yes. Fill In the details.
Last 4 digits of account number —_— Type of account or Date account was Last balance before

instrument closed, sold, moved, _ closing or transfer
or transferred

 

Name of Financial institution
XXXX= Q) checking $

 

Number Street QO Savings
QO Money market

 

OQ Brokerage
City State ZIP Code OQ Other

 

 

XXXX= C2 checking $

Name of Financial institution
QO Savings

 

Number Street QO Money market
Q Brokerage
Q) Other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
bf No
CD Yes. Fill in the details.

 

 

 

 

 

 

Who eise had access to it? Describe the contents Do you still
‘TO No
Name of Financial Institution Name OQ) Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 9

 
Case 19-23313 Doc1 Filed 10/04/19 Page 48 of 54

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (finown)

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
(C2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
_, have it?
OINo
Name of Storage Facility Name  Oves
Number Street Number Street
CityState ZIP Code
City State ZIP Code
Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hoid in trust for someone.
No
C Yes. Fill in the details.
Where is the property? Describe the property Value
Owner's Name | §$.
ber Street
Number Street
City State ZIP Code
City State ZIP Code

 

Give Detalls About Environmental information

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

u Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize It or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental {aw?

WZ No

Cl Yes. Fill in the details.

 

Governmental unit Environmental law, if you know it
Name of site Governmental unit
Number Street Number Street

 

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy

Date of notice

page 10
Case 19-23313 Doc1 Filed 10/04/19 Page 49 of 54

Debtor 1 Tyeshia Kimberly Nicole Harper Case number (if known),

 

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

Wf No

CQ Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
| |
| Name of site Govermmental unit
i
i i‘
i Number Street Number Street
City State ZIP Code |

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

i No

C2 Yes. Fill in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
Case title
Court Name Q Pending
O On appeal
Number Street Q Concluded
Case number City State ZIP Code

Give Detalis About Your Business or Connections to Any Business

 

27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UW Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

(2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
C) A partner in a partnership
QO an officer, director, or managing executive of a corporation

C An owner of at least 5% of the voting or equity securities of a corporation
wa No. None of the above applies. Go to Part 12.

Cl Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business

 

Business Name

 

Number Street

  

 

 

City State ZIP Code /
Describe the nature of the business

 

 

Number Street :
Name of accountant or bookkeeper

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

_ Do not include Social Security number or ITIN.

ntant or bookkeeper --——S—SCSC«é ats bussiness existed

From To

Employer identification number

ScaInGue NONE nnn OO ROtinelude Soctal Security number oF ITIN.

EIN; om
Dates business existed
| From To

Employer identification number

Oe ce em ctu te ee

 

 

 

 

 
Case 19-23313 Doc1 Filed 10/04/19 Page 50 of 54

Debtor 4 Tyeshia_Kimberly Nicole Harper Case number (if known)
First Name Middle Name Last Name

 

Employer Identification number

Describe the nature of the business
. oo. _, Do not include Social Security number or ITIN.

 

 

Business Name

 

 

 

 

 

BINS oo
Number Street Name of accountant or bookkeeper Dates business existed
| From To
Sity State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

CJ Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

~~

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C..§§ 152, 1341, 1519, and 3571.

«hou Hip x

 

ith f Debtor 1 Signature of Debtor 2
Date s Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
Q) No
w Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
C) No
i Yes. Name of person Valli Lampkin . Attach the Bankruptcy Petition Preparer's Notice,

 

Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 12
Case 19-23313 Doc 1

Filed 10/04/19 Page 51 of 54

B107 Attachment (Statement of Financial Affairs)

Part 4 Item 9 (Continued): Legal Actions, Repossessions, and Foreclosures

Case Title:
Case Number:

Court or Agency:

Status:

Case Title:
Case Number:

Court or Agency:

Status:

Case Title:
Case Number:

Court or Agency:

Status:

Midland Funding LLC vs: Harper, Tyeshia
010100188342018

District Court for Baltimore City

501 E. Fayette Street

Baltimore, MD 21202

ACTIVE

Credit Acceptance Corp vs: Harper, Tyeshia
010100071002019

District Court for Baltimore City

501 E. Fayette Street

Baltimore, MD 21202

ACTIVE

Regional Management Inc vs: Harper, Tyeshia K
010100265162018

District Court for Baltimore City

501 E. Fayette Street

Baltimore, MD 21202

ACTIVE
Case 19-23313 Doc1 Filed 10/04/19 Page 52 of 54

United States Bankruptcy Court
District of Maryland

In Re: Tyeshia Kimberly-Nicole Harper Case Number:

Debtor(s) Chapter: 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their

knowledge.

Date: iD | ol ) 201 q Signature of Debtor(s): S yoru Hap

 
 

Case 19-23313 Doc1 Filed 10/04/19

Credit Acceptance Corp.
P. O. Box 5070
Southfield, MI 48086

Credit One Bank
P. O. Box 98872
Las Vegas, NV 89193-8872

Department of Education / Nelnet
P. O. Box 82561
Lincoln, NE 68501

JRL & Associates
3600 St Johns Lane #D
Ellicott City, MD 21042

Lyons, Doughty & Veldhuis
P. O. Box 1269
Mt. Laurel, NJ 08054

Maryland Management Co.
2613 Cabober Drive
Collections Department
Hanover, MD 21076-1637

Midland Funding LLC
320 East Big Beaver Road #300
Troy, MI 48083

Nationwide Recovery Service
545 W. Inman Street
Cleveland, TN 37311

Oak Hill Townhouse
2821 Matthew Street
Baltimore, MD 21218

Peroutka & Peroutka
8028 Ritchie Highway, Suite 300
Pasadena, MD 21122

Progressive Leasing
256 W. Data Drive
Draper, UT 84020

Page 53 of 54
Case 19-23313 Doc1 Filed 10/04/19 Page 54 of 54

Regional Management Inc.
11 E. Fayette Street
Baltimore, MD 21202-1679

Snap Finance
P. O. Box 26561
Salt Lake City, UT 84126

 
